DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Applicant’s amendment filed 12/2/2021 is acknowledged.  Claims 1-8,10-20 are pending. Claims 6-8 and 16-20 remain withdrawn from further consideration. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

      Specification
The disclosure is objected to because of the following informalities: the specification refers a subject matter to a particular claims number (16, 17) in paragraph 68-69.  However, the claim numbers are subject to change during the prosecution. Therefore, the applicant should remove any particular reference to claim numbers.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 12, the claimed subject matter of “a second portion having an interior extending between the leading edge, the first surface, the second surface, and a second internal side” is not supported by the original disclosure.  Applicant discloses (figure 4) that the second portion (68) having an interior extending between the trailing edge (54), the first surface (56) and another surface different from the second surface (58) of the first portion (67) (emphasis added).  Therefore, the claimed subject is not supported by the original disclosure.  It appears in figure 4 that the conduit has a first surface 56, a second surface opposite the first surface in the first portion (67) and a third surface opposite the first surface in the second portion (68). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 12, the claimed subject matter of “the second portion having an interior extending between the leading edge, the first surface, the second surface, and a second internal side” renders the scope of the claim indefinite since it is not clear whether applicant is inadvertently claims “the leading edge” instead of “the trailing edge”. It appears in the drawing (figure 2) that the interior of the second portion extend between the trailing edge, the first surface, the surface opposite the first surface in the second portion and the second internal side.  
Claim 1 recites the limitation " in the trailing edge…of the second portion” at line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “the trailing edge” to a trailing edge of the body cited at line 2. 
Claim 12 recites the limitation " in the trailing edge…of the second portion” at line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “the trailing edge” to a trailing edge of the body cited at line 6. 
Claims 1-5 and 10-15 are further rejected as can be best understood by the examiner in which the interior of the second portion extending between the trailing edge, the first surface and a third surface opposite the first surface and a second internal side. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders et al. (US 7,657,986B2).  Regarding claim 1, Anders discloses (figures 2M and 3) a heat exchange conduit (20) comprising a body having a leading edge (78), a trailing edge (78), a first surface (76), and a second surface (76), the body including a first portion (left side of center C) having an interior extending between the leading edge (78), the first surface (76), the second surface (76), and a first internal side (the vertical wall of the first portion at center line C), and a second portion (right side of center C) having an interior extending between the leading edge (78), the first surface (76), the second surface (76), and a second internal side (the vertical wall of the second portion at center line C), wherein the interior or the first portion includes at least one first flow channel (22) and the interior of the second portion includes a second flow channel (22), wherein the body includes a generally planar sheet of material folded such that a single surface of the sheet of material forms each of the leading edge, the first surface, the second surface, and the first internal side of the first portion and each of the trailing edge, the first surface and the second surface, and the second internal side of the second portion (see figure 1 and 2J-2M), wherein a number of first flow channels formed in the first portion varies over a length of the heat exchange conduit  (figure 3 shows that at the longitudinal end portion of the tube that has a notch or flow channel (31) corresponding to aperture 26, the number of flow channel there is less than the number of flow channel in other portion has channels 22 since the notch voids walls 24 that form flow channels 22). Regarding claim 12, Anders discloses (figure 4) a heat exchanger, comprising a first header (73), a second header (74) and a plurality of heat exchange conduits (20) arranged in spaced parallel relationship and fluidly coupling the first header and the second header. 

Regarding claim 2, Anders discloses (figure 3) that a configuration of the at least one flow channel and the second flow channel varies over the length of the heat exchange conduit. (the flow channels (22,31) are different ). Regarding claims 3 and 15, Anders discloses (figure 3) that a hydraulic diameter of at least one of at least one first flow channel and the second flow channel varies over the length of the heat exchange conduit (the flow channel (31) is wider than the flow channel (22)). Regarding claim 4, Mason discloses (figure 1) a ratio of a length (L) of the first flow channel or second flow channel of the heat exchange conduit to a hydraulic diameter of the first flow channel or second flow channel, respectively (the ratio is disclosed in the figure), is used (optimized) based on the type and phase of a fluid configured to flow through the heat exchange conduit. (gas or liquid).   Regarding claim 12, Mason further discloses (figure 5) a first header (62) and a second header (64); a plurality of heat exchange conduits (shown in figure 1) arranged in spaced parallel relationship and fluidly coupling the first header and the second header. Regarding claim 13, Mason discloses (figure 2) that at least one of the cross sectional area and a cross-sectional shape of the one or more fluid flow channel varies over the length of the heat exchange conduit. (the flow channel tapers toward an end of the channel).  Regarding claim 14, Anders discloses (figures 2 and 5) that the first portion (on left side of center C) is part of a first tube bank and the second flow channel (on right side of Center C) is part of a second tube bank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as obvious over Anders ((US 7,657,986)).  Anders substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that when the fluid is at least a liquid and a two phase refrigerant, a ratio of the length to the hydraulic diameter of at least one of the first fluid channel is about 15 to about 65.  Anders discloses (figures 3 and 4) a relative ratio between a hydraulic diameter of  least one flow channel (22, 31) and the length (L) of the flow.  Regarding the contingency limitation of when the fluid is at least one of a liquid and a two phase refrigerant, a ratio of the length to the flow channel and the hydraulic diameter of the flow channel is about 15 to 65,  the heat exchanger of Anders is capable of receiving liquid as a heated fluid or a two phase refrigerant since it has an inlet at inlet header (73) open to receive any fluid as intended by the user.  Anders’s conduit is the same as the conduit as claimed in structure and its length (L) can be in any predetermined tube L or any ratio desire (each predetermined length will yield a predetermined ratio) to be suitable for a given use.  Therefore, it is obvious that the heat exchanger’s conduit can be any desired ratio of diameter and length of the flow channel depending on its intended use. Furthermore, applicant does not disclose any criticality or any unexpected result for the range as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to obtain the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of Homer D. Huggins (US 3,596,495A).  Anders substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that an interior surface or exterior surface of the heat exchange conduit includes a texture or patterns to form a boundary layer disruption.  Homer discloses (figure 10) a heat exchange conduit (37) of a heat exchanger that has an interior and exterior surface of the heat exchanger conduit (37) equipped with a texture or patterns (43,42,44) for a purpose of improving the heat transfer turbulence of fluid flow through or outside of the conduit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Homer’s teaching in Anders’s device for a purpose of improving the heat transfer turbulence of fluid flow through or outside of the conduit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al. (US 2009/0314475A1) discloses a heat exchanger.
McNulty (US 8,661,676B2) discloses a multiport tube.
Geskes et al. (US 7,942,137) discloses a heat exchanger.
Valaszkai et al. (US 6,510,870) discloses a fluid conveying tube.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763